UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6238


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL RALPH SAQUELLA, a/k/a Michael Paloma, a/k/a Michael
Blake,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cr-00305-LMB-1)


Submitted:   July 29, 2011                 Decided:   August 15, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.      Neil H. MacBride, United States
Attorney, David B. Goodhand, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael     Ralph     Saquella       appeals     the   district    court’s

order denying his Motion to Amend Judgment.                   On appeal, Saquella

contends that the district court erred in failing to give him

notice and an opportunity to clarify his intent in filing the

motion before declining to recharacterize it as a 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion.               Finding no error, we affirm.

           Federal courts may, but are not required to, “ignore

the legal label that a pro se litigant attaches to a motion and

recharacterize       the    motion    in       order   to    place    it    within   a

different legal category.”            Castro v. United States, 540 U.S.

375, 381 (2003); see United States v. Blackstock, 513 F.3d 128,

132-33   (4th   Cir.       2008);   see    also    United    States    v.    Valadez-

Camarena, 402 F.3d 1259, 1261 (10th Cir. 2005) (finding no abuse

of discretion when district court elected not to recharacterize

pro se litigant’s pleading as § 2255 motion).                     While a district

court is required to give a litigant notice and an opportunity

to   withdraw   or     amend    the   motion       before     recharacterizing       a

pleading as a first § 2255 motion, Castro, 540 U.S. at 383, we

conclude that the district court did not err by declining to

recharacterize Saquella’s motion without providing notice or an

opportunity for Saquella to clarify the intent of his motion.

           Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and

                                           2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3